              Case 1:18-mj-00020-SKO Document 4 Filed 06/11/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                         CASE NO. 1:18-MJ-00020-SKO

11                               Plaintiff,

12                         v.                          UNITED STATES’ MOTION TO DISMISS &
                                                       ORDER
13   EDILBERTO MATIAS FLORES,

14                              Defendant.

15

16          The United States of America, by and through its undersigned counsel, hereby moves to dismiss

17 without prejudice the complaint in this case pursuant to Federal Rule of Criminal Procedure 48.

18

19   Dated: June 9, 2020                                   MCGREGOR W. SCOTT
                                                           United States Attorney
20

21                                                  By: /s/ LAURA D. WITHERS
                                                        LAURA D. WITHERS
22                                                      Assistant United States Attorney

23

24

25

26
27

28

                                                       1
30
                Case 1:18-mj-00020-SKO Document 4 Filed 06/11/20 Page 2 of 2

 1                                                 ORDER

 2            IT IS HEREBY ORDERED that the complaint in the above-captioned matter is dismissed

 3 without prejudice, upon application of the United States of America.

 4 IT IS SO ORDERED.

 5

 6
     Dated:     June 10, 2020                                 /s/   Sheila K. Oberto        .
                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
30
